Citation Nr: 9926219	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-12 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.  This appeal arises from a March 1998 rating 
decision of the Department of Veterans Affairs (VA), Jackson, 
Mississippi, regional office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran does not currently have post-traumatic stress 
disorder.

3.  The RO denied service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder) in August 1989 on the grounds that there was no 
evidence of a link between any current psychiatric disorder 
and the veteran's period of service.  No appeal was made 
following notice of that decision.  

4.  The evidence added to the record since the August 1989 
rating decision is either cumulative in nature or not 
material in that it does not demonstrate the veteran's 
current psychiatric disorder is attributable to his period of 
service or that a psychosis was manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for post-traumatic stress 
disorder.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).

2.  The RO denied service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder) in August 1989; new and material evidence has not 
been submitted, and the veteran's claim for that benefit has 
not been reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-traumatic Stress Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999) (to be codified at 38 C.F.R. § 3.304(f)).

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for post-traumatic stress disorder, the 
Board concludes that the veteran's claim for that benefit is 
not well grounded.

The veteran served in Vietnam from April 1970 to April 1971.  
His DD-214 indicates that he was a lineman with a Signal 
Battalion.  The veteran's service medical records showed no 
complaints or findings of a psychiatric nature, and the 
service separation examination showed normal psychiatric 
findings.  

The first indication of a psychiatric disorder came with a VA 
hospitalization in July 1975.  Manic depressive illness was 
diagnosed.  A VA examination in February 1989 noted affective 
spectrum disorder, bipolar type, stable.  Private medical 
records dated in 1996 and 1997 noted anxiety, depression, and 
bipolar disorder.  A VA examination in February 1998 listed a 
diagnosis of bipolar disorder, currently euthymic.  

The objective medical record indicates that the veteran has 
an acquired psychiatric disorder; however, there is no 
diagnosis of post-traumatic stress disorder in the medical 
record.  The veteran has contended that he has post-traumatic 
stress disorder as the result of his service during Vietnam.  
However, his lay statements are not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge and are not competent 
evidence that would render his claim well-grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
objective medical evidence to support the veteran's 
contention that he has post-traumatic stress disorder, his 
claim is not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claim for service connection for post-
traumatic stress disorder is plausible or otherwise well-
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Under these circumstances, that claim is denied.  Edenfield 
v. Brown, 8 Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).  

The Board has noted the accredited representative's argument 
that certain provisions of M21-1 are the equivalent of VA 
regulations and are applicable to the duty to assist when a 
claim is not well grounded.  However, the Board notes that a 
recent decision of the United States Court of Appeals for 
Veterans Affairs (Court) determined that the cited provisions 
were not substantive but merely interpretive rules.  Morton 
v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999).





Acquired Psychiatric Disorder
(Other than Post-traumatic Stress Disorder)

The RO, by decision dated in August 1989, denied service 
connection for an acquired psychiatric disorder on the 
grounds that a psychiatric disorder was first shown in 1975, 
and that there was no evidence that it was attributable to 
the veteran's period of service.  The veteran was notified of 
that decision in August 1989.  He did not file a timely 
appeal and that decision became final.  To reopen the claim, 
the veteran must submit new and material evidence. 38 
U.S.C.A. §§ 5108, 7104(b) (West 1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See also Hodge v. West, 155 F3d. 1356 (Fed. Cir. 1998).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection for a psychosis may be 
established if it is shown to be present in service or 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (1998).

When the claim was denied in August 1989, evidence showed 
that the veteran had no psychiatric complaints or treatments 
during service, that he had been hospitalized in 1975 for 
manic depressive illness, and that a VA examiner in February 
1989 noted affective spectrum disorder, bipolar type, stable.  
There was no objective medical evidence of a link between the 
veteran's current psychiatric disorder and his period of 
service.  Thus service connection for an acquired psychiatric 
disorder was denied.  

No credible objective evidence addressing the issue of the 
onset of the veteran's current psychiatric disorder has been 
received since the RO's August 1989 rating decision.  
Relevant evidence submitted since that time consists of 
private medical records dated in 1996 and 1997 that noted 
anxiety, depression, and bipolar disorder, and a VA 
examination report dated in February 1998 that listed a 
diagnosis of bipolar disorder, currently euthymic.  This 
medical evidence reflects only recent diagnosis and treatment 
for a psychiatric disorder and provides no objective basis to 
relate it to service; as such they do not constitute new and 
material evidence.  The veteran has submitted statements to 
the effect that his claimed disorder is related to his period 
of service.  These statements are not only cumulative of 
evidence of record in August 1989, they are also contradicted 
by the objective evidence of record and as such are not found 
to be material.  

While the veteran has submitted various items of evidence 
since the August 1989 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since August 1989 does not 
demonstrate that the veteran has a chronic acquired 
psychiatric disorder which is attributable to his period of 
service, or which was manifest to a degree of 10 percent or 
more within one year from the date of separation from 
service.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled this obligation by informing him that the 
evidence does not demonstrate the presence of a psychiatric 
disorder during service or for several years following 
separation from service, or that the current psychiatric 
disability is attributable to the veteran's period of 
service.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for an acquired psychiatric 
disorder (other than post-traumatic stress disorder), that 
benefit is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

